DETAILED ACTION
This communication is in response to the reply under 1.111 filed 14 January 2022.
No claims have been amended, canceled, or added.
Claims 1-20 are currently pending.  
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
“Applicant respectfully disagrees with the Office's assertion that the present application does not obtain the benefit of the priority application filed on July 28, 2006, serial number 60/820,701 ("priority application"), which predates the primary reference Carlton.” Remarks at 7. Examiner finds that at least the following limitations are not found in the priority application:
(claims 1 and 20) “said request including a digital security encryption known only to the first party and the second party;”
all steps reciting a “bid;”
all steps reciting a placement determined according to the placement attribute
(claims 1 and 20) “a transition from the site of the second party to the alternate platform;”
(claim 18) “the second party credit is not disclosed to the user, said request including a digital security encryption known only to the first party and the second party;”
Regarding 35 USC § 101, Applicant argues that the invention solves a technical problem through a technical solution. Remarks at 8. There is no indication in the specification that a technical problem exists or did exist in the art.
Regarding 35 USC § 102 and 103, Applicant’s arguments focus on the priority issues relating to Charlton. As indicated above, the present claims do not receive the benefit of the priority application. Charlton is prior art.
Examiner acknowledges Applicant’s remarks relating to double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The claims recite the concept of allowing a user to gain access to a product or service of one entity by providing something of value (e.g., payment, personal information, etc.) to a second entity in exchange for a product or service of the second entity. Offers from the second entity are provided to the user as alternative payment offers. This concept falls into the certain methods of organizing human activity grouping including marketing or sales activities or behaviors and managing interactions between people.
The mere nominal recitation of generic computer components does not take the claim limitations out of the certain methods of organizing human activity grouping.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a personal computing device, a processor, an electronic display, a mobile device, and a server (claims 1-17), a memory and processor, (claims 18 and 19), and a computer-readable medium, a personal computing device, an electronic display, a mobile device, and a server (claim 20) and includes no more than mere instructions to apply the exception using these generic computer components. The computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,733,664. Although the claims at issue are not identical, they are the reference claims anticipate the claims under examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 18, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. 2008/0071619 (“Charlton”).

Regarding Claims 1, 18, and 20, Charlton teaches a computerized method of electronic commerce, wherein a user is engaged with a primary offer of a second party on a personal computing device for facilitating bidding for placement of alternate offers in an alternative payment platform comprising: presenting for the second party, from a processor of a first party via an electronic display of the personal computing device, the primary offer of the second party on a site of the second party in response to a request from the processor to the second party, said request including a digital security encryption known only to the first party and the second party, said first party being different from the second party; presenting, from the processor of the first party, via the electronic display of the mobile device alternate offers to pay for the primary offer wherein a fulfillment of any one of the alternate .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


Claims 2, 7, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 7,702,577 (“Dickelman”).

Regarding Claims 2, 7, 9, and 11, Charlton does not expressly teach, but Dickelman teaches offers, preference, and location (see Fig. 4 and associated paragraphs).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 2005/0040230 (“Swartz”).

Regarding Claim 13, Charlton does not expressly teach the placement attribute is associated with a size of the presentation of the alternate offer.
However, Swartz teaches the placement attribute is associated with a size of the presentation of the alternate offer (see [0128]-[0157]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, 
Regarding Claim 14, Charlton does not expressly teach the placement attribute is associated with a duration of presentation of the alternate offer.
However, Swartz teaches the placement attribute is associated with a duration of presentation of the alternate offer (see [0128]-[0157]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 4, 6, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 2008/0183559 (“Frazier”).

Regarding Claims 3, 4, 6, and 15, Charlton does not expressly teach, but Frazier teaches demographics and exclusivity (see [0024], [0027], [0028]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Frazier. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 12, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 2003/0225630 (“Kakuta”).

Regarding Claims 5, 12, 16, and 17, Charlton does not expressly teach, but Kakuta teaches history and auctions (see [0079], [0080], [0087]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Frazier. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688